IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 1, 2015

    STATE OF TENNESSEE v. MARK BRIAN DOBSON aka MARK B.
                           MARTIN

                Appeal from the Criminal Court for Davidson County
                   No. 2013-C-2464    Mark J. Fishburn, Judge



              No. M2015-00818-CCA-R3-CD – Filed December 13, 2016


A Davidson County Criminal Court Jury convicted the Appellant, Mark Brian Dobson, of
five counts of especially aggravated kidnapping, one count of aggravated burglary, and
one count of employing a firearm during the commission of a dangerous felony. After a
sentencing hearing, he received an effective seventy-year sentence. On appeal, the
Appellant contends that (1) the evidence is insufficient to support the convictions, (2) the
trial court improperly denied his motion for a continuance, (3) the trial court erred by
admitting into evidence a recorded telephone call in which his mother mentioned a stolen
firearm, (4) the indictment for the charge of employing a firearm during the commission
of a dangerous felony was defective for failing to name the underlying dangerous felony,
(5) the trial court improperly instructed the jury on employing a firearm during the
commission of a dangerous felony, and (6) his effective sentence is excessive. Based
upon the record and the parties‟ briefs, we conclude that the Appellant‟s sentence for
employing a firearm during the commission of a dangerous felony in count eleven must
be modified and remand the case to the trial court for correction of that judgment and to
correct a clerical error on the judgment for count twelve. The judgments of the trial court
are affirmed in all other respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
                           as Modified, Case Remanded

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

David M. Hopkins (on appeal), Murfreesboro, Tennessee, and Newton Holiday and
Shawn Caster (at trial), Nashville, Tennessee, for the appellant, Mark Brian Dobson.
Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Glenn R. Funk, District Attorney General; and Sarah Davis, Sara Beth Meyers, and Jan
Norman, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                       OPINION

                                I. Factual Background

       In July 2013, the Davidson County Grand Jury indicted the Appellant for the
especially aggravated kidnapping with a deadly weapon of Laquitta Waters; four counts
of especially aggravated kidnapping with a deadly weapon of Waters‟ four children,
K.W., A.G., M.M., and M.W.; the aggravated burglary of Waters‟ home; employing a
firearm during the commission of a dangerous felony; the domestic assault of K.W.; and
the domestic assault of Waters. The indictment alleged that the domestic assault of
Waters occurred on July 23, 2011, but that the remaining counts occurred on July 22,
2011. Before trial, the Appellant pled guilty to the domestic assault of Waters, a Class A
misdemeanor.

       At trial on the remaining eight counts, Waters testified that she was thirty-four
years old and had four children: two sons, K.W. and M.W., and two daughters, A.G. and
M.M. Waters and the Appellant had been dating “off and on” for four years at the time
of the alleged offenses, and M.M. and M.W. were the Appellant‟s children. The
Appellant sometimes stayed at Waters‟ home and was sometimes violent with her.
Waters said she previously had warrants issued for his arrest but did not pursue the
charges because “I was just in love and just didn‟t come down here to show up at the
time.”

       Waters testified that in late June or early July 2011, she and her children moved
into an apartment on Lemont Drive. Waters‟ name was on the lease, she paid the rent,
and she did not give the Appellant a key. The apartment had three bedrooms. K.W., who
was eleven years old, slept in the first bedroom, and A.G. and M.M., who were nine and
five years old, respectively, shared the second bedroom. Waters said that her bedroom
was “the last room with the balcony in the back” but that she and M.W., who was just a
couple of weeks old, slept in the second bedroom with A.G. and M.M. Waters and the
Appellant were not “together” at that time, but Waters would see him when she took the
children to his mother‟s house.

        Waters testified that in the early morning hours of July 22, she and the four
children were sleeping in the second bedroom. Waters and M.W. were in one twin bed,
A.G. and M.M. were in a second twin bed, and K.W. was on the floor. Waters said that
“the light come on” and that the Appellant came into the bedroom. The Appellant had a
                                           -2-
gun, put it to Waters‟ head, and accused her of trying to sell sex on Facebook. Waters
said that she asked the Appellant what he was talking about and that he “kept going on
and on about „log on Facebook,‟ and, you know, waving a gun around walking back and
forth right there . . . in between the beds and stuff.” Waters got out of bed and told the
Appellant to leave. K.W. started to leave the bedroom, but the Appellant pushed K.W.,
causing the boy to hit his knee on the end of the bed.

       Waters testified that the Appellant refused to leave, went into the living room, and
pushed the couch in front of the apartment door. The Appellant told Waters, “[A]in‟t
nobody going nowhere.‟” He then moved M.M. into the living room, lay on the couch,
and put the gun beneath a pillow under his head. Waters and the three other children
remained in the bedroom. Waters said that she could not go back to sleep and that the
Appellant checked on her several times during the night to make sure she was not trying
to help the children escape.

       Waters testified that she had locked the door to her apartment prior to the incident
and that she did not know how the Appellant got inside the apartment. The Appellant
took Waters‟ cellular telephone and car keys, and she was scared. She said the
Appellant‟s gun was a black pistol and was “shaped like” a police officer‟s gun. Waters
explained that she did not try to escape from the apartment because she was afraid the
Appellant would hear her and hurt her and the children. At daylight, Waters lied to the
Appellant by telling him that one of the children had an appointment at Centerstone, a
community mental health care center. Waters also told the Appellant that the police
would come to the apartment if Waters did not “show up” for the appointment. The
Appellant allowed the children to get dressed, everyone got into Waters‟ car, and Waters
drove to Centerstone.

       Waters testified that she and the children went into Centerstone while the
Appellant waited in the car. Waters told a woman at the front desk about the Appellant
and told her to call the police. Five or ten minutes later, the Appellant came into
Centerstone, and the woman at the desk told him to leave. Centerstone employees took
Waters and the children into a secure area to wait for the police. The Appellant left
before the police arrived, and Waters did not see him again that day.

       Waters testified that the following night, July 23, she was at a friend‟s house. She
said she was sitting outside “listening to some music, drinking and dancing and stuff” and
saw the Appellant running on the sidewalk toward her. Waters ran around her car, and
the Appellant “leaped” over the hood and grabbed her. She said he “slung” her onto the
ground, “stomp[ed]” on her face, and ran away. Waters flagged down a police officer
and told him what had happened. She said she had a “busted” blood vessel in her eye and
a “busted” lip, and she identified photographs of her injuries for the jury. During the next
                                            -3-
month, the Appellant continued to contact Waters. On August 29, the Appellant
demanded to see M.W. Waters let the Appellant into her apartment to see the baby, but
he refused to leave. The next day, Waters made up an excuse to leave the apartment and
telephoned the police. The police came to the apartment and arrested the Appellant.
After the arrest, the Appellant continued to contact Waters. The Appellant telephoned
her from jail, and she accepted his calls. She said that she told him to stop calling but
that he continued to do so. Waters finally stopped accepting the Appellant‟s calls in
2012.

        Waters testified that the Appellant sent her letters from jail, and she identified
letters written by him for the jury. In a letter dated October 19, 2011, the Appellant
apologized to Waters for “fighting on” her and asked that she forgive him for “all the
wrong and pain” he had caused. In a letter dated October 20, 2011, the Appellant
threatened to harm “that [N***a] you with.” In a letter dated December 9, 2011, the
Appellant stated that he would not allow Waters to be with another man and threatened to
kill “that [n***er] before I let him have my soulmate.” Waters said she was afraid the
Appellant would kill her too.

       On cross-examination, Waters testified that the door of her apartment was not
broken, and no windows were damaged. The door was dead-bolted on the night of July
22 and could only be opened from the inside by turning the lock or from the outside with
a key. K.W. did not see a doctor for the injury to his knee, and Waters did not
photograph the injury. Waters acknowledged that she was drinking alcohol on the night
of July 23 and that she did not try to run into anyone‟s house to get away from the
Appellant.

       Waters acknowledged that she spoke with Detective Jason Osborne on the
telephone on August 1, 2011, that he asked if she knew the Appellant‟s whereabouts, and
that she told the officer no. She denied that the Appellant was “standing right there”
during her conversation with the officer. Sometime after the incident on July 22 but prior
to the Appellant‟s arrest, Waters took the children swimming at a Red Roof Inn. The
Appellant was also present. A warrant had been issued for the Appellant‟s arrest, but
Waters did not telephone the police. She denied that the Appellant accompanied her to a
pediatric appointment for M.W. when M.W. was two months old.

       Waters acknowledged that a warrant had been issued for the Appellant‟s arrest
when she let him into the apartment on August 29. She also acknowledged that the
police did not find a gun on his person or in her apartment when they arrested him on
August 30. Waters denied giving the Appellant money or sending him cards while he
was in jail. She identified an envelope, addressed to the Appellant and with her return
address, containing photographs of her children. Waters acknowledged taking the
                                           -4-
photographs but denied mailing them to the Appellant, stating that his mother may have
sent them.

       Waters testified that the Appellant was present for the births of his children and
that he signed M.M.‟s birth certificate; however, he did not sign M.W.‟s certificate. The
Appellant questioned M.W.‟s paternity, so a DNA test was performed after the
Appellant‟s arrest. The test showed that the Appellant was M.W.‟s father.

       On redirect examination, Waters acknowledged that she called 911 on July 25 and
July 28, 2011, trying to have the Appellant arrested. On recross-examination, she
acknowledged that every time she telephoned the police, she told them the Appellant had
a gun. However, the police did not find a firearm related to this case.

       Thirteen-year-old K.W. testified that in July 2011, he was living with his mother,
brother, and sisters on Lemont Drive and that the Appellant did not live with them. One
night, K.W. was asleep in his bedroom but heard a commotion in his sisters‟ bedroom.
K.W. said that he went into the room, that the Appellant “was like „log into Facebook,
log into Facebook right now,‟” and that the Appellant was pointing a gun at Waters‟
head. The gun was black and looked like a pistol. K.W. said that he did not know how
the Appellant got into the apartment but that “I think the window [was] broke in.‟”

        K.W. testified that he was scared and that he was “trying to go over there.”
However, the Appellant pushed K.W. K.W. hit his ankle on the bed rail and started
crying. Waters asked the Appellant what he was talking about, but the Appellant went
into the living room and moved the couch in front of the door. At some point, the
Appellant told M.M. “to go lay down back where he was.” During the night, the
Appellant checked the bedroom to make sure Waters and the other children were not
trying to get out of the apartment.

       K.W. testified that the next morning, his mother drove everyone to Centerstone.
Waters and the children went inside, and Waters told someone at the front desk that “he
got a gun, help us.” K.W. said the Appellant came in “like two minutes behind us.” The
Appellant claimed that Waters was crazy and that he did not have a gun. A woman took
Waters and the children to a back room, and the Appellant “went off somewhere.”

      On cross-examination, K.W. acknowledged that the Appellant helped the family
move into the apartment on Lemont Drive. On the night of the altercation in the
bedroom, K.W. heard Waters and the Appellant yelling. K.W. went to the bedroom and
saw that the light was on. Waters was lying in bed, and the Appellant was standing near
her. K.W. said that he “tried to stop it” and that the Appellant pushed him. K.W.‟s ankle

                                          -5-
hit the bed and was hurting but was not swollen or bruised.          During the drive to
Centerstone, K.W. did not see the Appellant with a gun.

       Julie Magin testified that on July 22, 2011, she was working at the front desk at
Centerstone. An African-American woman with children came inside and said that a
man was trying to kill her. The woman was “panicked” and told Magin to call 911.
Magin said that she telephoned the police and that Centerstone staff moved the woman
and children “behind locked doors.” Shortly thereafter, an African-American man came
into the facility. He did not say anything to Magin but lifted his hands and the front of
his shirt to show that he did not have any weapons. Magin did not tell the man to leave,
but he left the building immediately.

       Melaton Bass-Shelton testified that she was the Clinic Manager for Centerstone.
On July 22, 2011, a woman came into the facility and “made a statement that she was in
fear for her life.” The woman was “in a panicked state” and said that a man had held her
at gunpoint. Bass-Shelton moved the woman and the woman‟s children to the other end
of the building and had staff call 911. The police arrived and looked for the man but
could not find him.

        Officer Terry Richards of the Metropolitan Nashville Police Department (MNPD)
testified that on July 22, 2011, she responded to a call involving a weapon at Centerstone.
When she arrived, she interviewed Waters, and Waters told her the following: The
Appellant broke into Waters‟ home; held a gun to her head; and shoved her son to the
floor, injuring his knee. The Appellant then barricaded the door with a couch so that
Waters and her children could not leave. Waters later lied to the Appellant about having
an appointment at Centerstone, and the Appellant rode with them to the appointment.
During the drive, the Appellant held a gun to Waters‟ head and told her, “„I ought to kill
you right now.‟” When they arrived at Centerstone, Waters and the children went inside,
and Waters asked the staff to call the police. The police arrived and looked for the
Appellant but could not find him.

       Johnetta Gordon testified that she was Waters‟ cousin. She did not know the
Appellant but “[knew] of” him. On July 23, 2011, Gordon and Waters were at a cookout
and were outside “listening to music, having a good time.” Suddenly, Gordon saw the
Appellant “run out on [her] right side” and jump over the hood of a car. The Appellant
knocked Waters down and asked Gordon, “What [you] got to do with it[?]” Gordon felt
threatened and answered, “[N]othing.” She ran onto her aunt‟s porch. On cross-
examination, Gordon acknowledged that she had a prior conviction for shoplifting.

       Detective Clarence Thompson of the MNPD testified that on July 22, 2011, he
interviewed Waters at the police department‟s Domestic Violence Division and that she
                                           -6-
told him the following: Waters woke to find the Appellant standing over her with a gun,
and he told her, “„I should kill you now.‟” Waters gathered her children, and they all
went into one room. The Appellant put a couch or loveseat in front of the door and held
Waters at gunpoint all night. That next morning, Waters told the Appellant that one of
the children had an appointment at Centerstone, so the Appellant went with Waters and
the children to the facility. During the drive, the Appellant pointed the gun at her and
told her, “„I should kill you in front of your kids.‟” When they arrived at Centerstone,
Waters and the children went inside, and Waters asked a woman to telephone the police.
Waters turned around and saw the Appellant enter the building. The staff ushered Waters
and the children into a secured area, and the Appellant left.

       Detective Thompson testified that he tried to talk with K.W. but that the boy was
“really quiet and withdrawn” and would not give him any information. K.W. did say that
the Appellant pushed him and that K.W. hit his leg on a bed frame. Waters did not know
how the Appellant gained entry to her apartment, and Detective Thompson did not go to
the home because there was no evidence to collect. Officers went to the Appellant‟s
mother‟s house to arrest him but were told he did not live there. As part of Detective
Thompson‟s investigation, he reviewed all of the previous reports Waters had filed
against the Appellant. Detective Thompson said that prior to this case, he had spoken
with Waters three or four times.

       On cross-examination, Detective Thompson acknowledged that he had spoken
with Waters about the Appellant previously. Defense counsel asked, “Did she usually
say that Mr. Martin had a gun?” Detective Thompson answered, “Yes, she said that he
was known to carry a gun.” However, the officer never found a gun on the Appellant‟s
person.

        Thomas Devan Franklin, III, of the Davidson County Sheriff‟s Office (DCSO)
testified that he was the custodian of records for telephone calls made by inmates at the
Davidson County Jail. Franklin identified eight recorded calls made by the Appellant,
and the State played the calls for the jury. The Appellant made the first and third calls to
his mother, and the remaining calls were to Waters. During the first call on September 6,
2011, the Appellant‟s mother asked him, “You knew this was going to happen. . . . What
you expect with a stolen gun and all that, Mark?” The Appellant told his mother that “I
didn‟t kidnap them,” and his mother replied, “You didn‟t let them go neither, did you?”
During the call, the Appellant asked his mother to place a three-way call to Waters. At
first, the Appellant‟s mother refused; however, she ultimately called Waters for him.
When Waters answered the telephone, the Appellant asked her, “You really want to see
me do fifteen years?” Waters said she could not talk to the Appellant and hung up.



                                            -7-
       During the second call on September 23, 2011, Waters asked the Appellant why
he kept calling her. The Appellant told Waters that he knew he “[f***ed] up” and
“traumatized” her and that he was “so sorry.” Waters told the Appellant that she was
glad to have her life back. In the third call on October 2, 2011, the Appellant‟s mother
told him, “You ain‟t whooped nobody like you whooped [Waters].” In the fourth call on
November 2, 2011, the Appellant told Waters, “I wish I would have never put my hands
on you like that.” During the fifth call on November 5, 2011, Waters told the Appellant
that he moved the couch in front of the door, and the Appellant told her that he did not
remember doing so. He also told her that he loved and missed her. In the sixth call on
November 11, 2011, the Appellant again told Waters that he loved her. In the seventh
call on December 17, 2011, Waters told the Appellant that she was happy because she did
not have to worry about him “running up on [her] in the street.” In the final call on
December 30, 2011, Waters told the Appellant to stop calling her and hung up.

      Franklin testified that in the six months prior to trial, the Appellant had called
Waters‟s telephone number twenty-five to thirty times. However, none of the calls were
answered.

       After Franklin‟s testimony, the State rested its case-in-chief. Tom Davis of the
DCSO testified that he was the records custodian for visitors to the jail. According to the
Appellant‟s records, Waters was scheduled to visit him twenty-six times between
September 12, 2011, and September 15, 2012. On cross-examination, Davis testified that
the records showed Waters actually visited the Appellant only twice: on October 31,
2011, and November 5, 2011. On redirect examination, Davis testified that the records
indicated Waters came to the jail to visit the Appellant ten additional times but that she
was not “let in” to see him.

      Jerrick Prime, the Appellant‟s cousin, testified that he helped the Appellant move
Waters into the apartment on Lemont Drive. The items Prime moved to the new
apartment included the Appellant‟s belongings. The Appellant had a key to the new
apartment, and Waters did not appear to be afraid of him. The Appellant cleaned the old
apartment so that the $700 security deposit would be returned to him.

       On cross-examination, Prime testified that when the Appellant had money, “all
was good.” However, when the Appellant did not have any money, Waters would “send
him to jail.” Prime stated that he did not look into any of the boxes or bags he moved to
the new apartment and that “I know he had his stuff in there, but I don‟t know what was
his and what was hers.” He acknowledged that he was not present during the incidents
on July 22 or 23.



                                           -8-
      The jury convicted the Appellant as charged of especially aggravated kidnapping
with a deadly weapon of Waters, K.W., A.G., M.M., and M.W., Class A felonies;
aggravated burglary, a Class C felony; and employing a firearm during the commission of
a dangerous felony, a Class C felony. The jury found the Appellant not guilty of the
domestic assault of K.W.

                                 A. Insufficient Evidence

       The Appellant claims that the evidence is insufficient to support his convictions of
especially aggravated kidnapping and employing a firearm during the commission of a
dangerous felony because no deadly weapon was recovered; he did not substantially
interfere with the liberty of any of the alleged victims; and he could not kidnap his own
children, M.M. and M.W. He also contends that the evidence is insufficient to support
his aggravated burglary conviction because he lived at the apartment and had a key to it.
The State argues that the evidence is sufficient. We agree with the State.

       When an appellant challenges the sufficiency of the convicting evidence, the
standard for review by an appellate court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest
legitimate view of the evidence and all reasonable or legitimate inferences which may be
drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions
concerning the credibility of witnesses and the weight and value to be afforded the
evidence, as well as all factual issues raised by the evidence, are resolved by the trier of
fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or
reevaluate the evidence, nor will this court substitute its inferences drawn from the
circumstantial evidence for those inferences drawn by the jury. Id. Because a jury
conviction removes the presumption of innocence with which a defendant is initially
cloaked at trial and replaces it on appeal with one of guilt, a convicted defendant has the
burden of demonstrating to this court that the evidence is insufficient. State v. Tuggle,
639 S.W.2d 913, 914 (Tenn. 1982).

       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and
„[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.‟” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting
Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of review „is the
same whether the conviction is based upon direct or circumstantial evidence.‟” State v.
                                            -9-
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       As charged in this case, especially aggravated kidnapping is defined as false
imprisonment accomplished with a deadly weapon. Tenn. Code Ann. § 39-13-305(a)(1).
False imprisonment is committed when a person “knowingly removes or confines another
unlawfully so as to interfere substantially with the other‟s liberty.” Tenn. Code Ann. §
39-13-302(a). A removal or confinement is “[u]nlawful” if it is “accomplished by force,
threat or fraud, or, in the case of a person who is under the age of thirteen (13) or
incompetent, accomplished without the consent of a parent, guardian or other person
responsible for the general supervision of the minor‟s or incompetent‟s welfare.” See
Tenn. Code Ann. § 39-13-301(15).

       To sustain a conviction for aggravated burglary, the State must prove that the
Appellant entered a habitation with intent to commit a felony, theft, or assault. Tenn.
Code Ann. § 39-14-402(a)(1), -403(a). Here, the indictment alleged that the Appellant
intended to commit assault. As instructed to the jury, the Appellant committed assault if
he intentionally or knowingly caused Waters to reasonably fear imminent bodily injury.
See Tenn. Code Ann. § 39-13-101(a)(2).

        Taken in the light most favorable to the State, the evidence shows that the
Appellant entered Waters‟ apartment in the early morning hours of July 22, 2011, and
that he went into the second bedroom where Waters and her children were sleeping. The
Appellant turned on the light, pointed a gun at Waters‟ head, and accused her of trying to
sell sex on Facebook. He then went into the living room, pushed a couch in front of the
door, and told Waters that no one was going to leave the apartment. Waters, K.W., A.G.,
and M.W. remained in the second bedroom while the Appellant took M.M. into the living
room with him. During the night, the Appellant repeatedly returned to the bedroom to
make sure Waters and the children were not escaping. The next morning, Waters lied to
the Appellant by telling him that she was expected to take one of the children to an
appointment at Centerstone and that the police would come to the apartment if she did
not keep the appointment. The Appellant allowed everyone to get dressed, rode with
Waters and the children to Centerstone, and remained in the car while everyone else went
inside. As soon as Waters entered the facility, she told Julie Magin what had happened
and asked Magin to telephone the police.

        Although the Appellant contends that the evidence fails to show that he had a gun
and shows that he lived in the apartment, the jury obviously accredited Waters‟ testimony
that the Appellant threatened her with a gun and did not live in the apartment on July 22,
2011. Credibility determinations are made by the jury, not this court.

                                          - 10 -
       As to the Appellant‟s claim that he could not kidnap his own children, M.M. and
M.W., we note that the Appellant has failed to cite any case law in support of his
argument and that the State does not address the issue. See Tenn. R. App. P. 27(a)(7);
Tenn. Ct. Crim. App. R. 10(b). That said, our supreme court has held that a minor child‟s
father “is not subject to prosecution for especially aggravated kidnapping [of a child less
than thirteen years old under Tennessee Code Annotated section 39-13-305(a)(2)] in the
absence of an allegation that the minor child was removed or confined by force, threat, or
fraud.” State v. Goodman, 90 S.W.3d 557, 565 (Tenn. 2002) (emphasis added). In this
case, though, the State indicted the Appellant for especially aggravated kidnapping
accomplished with a deadly weapon under Tennessee Code Annotated section 39-13-
305(a)(1), and the trial court instructed the jury that the confinements were “unlawful” if
they were accomplished by force, threat, or fraud. Moreover, the Appellant‟s use of a
gun to confine the children with him in the apartment placed all of the children in great
danger and was exactly the type of conduct the kidnapping statute was intended to
prohibit. See State v. Herbert B. Ward, No. E2011-02020-CCA-R3-CD, 2014 WL
200992, at *11-12 (Tenn. Crim. App. at Knoxville, Jan. 17, 2014) (noting that while no
Tennessee case has addressed the issue of whether a parent may be prosecuted for
kidnapping by use of force, the issue may rest on whether a defendant‟s conduct
“constituted force that was „unlawful‟ as contemplated by the false imprisonment and
kidnapping statutes”), perm. to appeal denied, (Tenn. June 23, 2014). Thus, we conclude
that the evidence is sufficient to support the Appellant‟s convictions for the especially
aggravated kidnappings of M.M. and M.W.

                               B. Motion for Continuance

       Next, the Appellant contends that the trial court erred by denying his motion for a
continuance. The State argues that the trial court properly denied the motion. We agree
with the State.

       The Appellant‟s trial started on March 24, 2014. Just prior to voir dire, lead
defense counsel made an oral motion to continue the trial, advising the trial court that
counsel was not ready. The court asked why, and lead counsel stated that he was “falling
on the sword” and requesting a continuance due to scheduling and co-counsel‟s health
problems. Lead counsel also stated that the case was “a little more complicated than [he]
had anticipated it was going to be” and that he “couldn‟t get any witnesses subpoenaed
because nobody was here last week.” The State responded that the trial originally was set
for September 2013, was rescheduled so that the Appellant could obtain new counsel, and
was then rescheduled a second time in order for current counsel “to get caught up on the
case.” The State advised the court that the victim and her child were present and that “we
are ready to go.” Lead counsel argued that he needed a continuance in order to call a
physician to testify that the Appellant accompanied Waters to a pediatric appointment
                                           - 11 -
while a warrant was pending for the Appellant‟s arrest. Lead counsel said he also wanted
to call Jerrick Prime and Shirlite Martin as witnesses. The trial court noted that current
counsel was appointed to represent the Appellant in October 2013 and that testimony
would not begin until the following day. The trial court stated that the defense counsel
“can have until tomorrow to get their witnesses in.”

       It is well-established that the decision whether to grant a continuance rests within
the sound discretion of the trial court. See State v. Mann, 959 S.W.2d 503, 524 (Tenn.
1997). The trial court‟s decision may only be reversed if the trial court abused its
discretion and the appellant was improperly prejudiced. See State v. Morgan, 825
S.W.2d 113, 117 (Tenn. Crim. App. 1991). An appellant is improperly prejudiced by the
denial of a motion for continuance when “a different result might reasonably have been
reached if the continuance had been granted.” Id.

        On appeal, the Appellant contends that he was prejudiced by the denial of his
motion for a continuance because Dr. Mary Atubra would have impeached Waters‟
testimony that the Appellant did not go with Waters to M.W.‟s pediatric appointment and
would have bolstered defense witness testimony about a lack of violence between the
Appellant and Waters. However, as noted by the State, Dr. Atubra did not testify at the
motion for new trial hearing, which occurred thirteen months after the Appellant‟s trial.
Moreover, the defense was able to establish, without Dr. Atubra‟s testimony, that Waters
willingly continued to have contact with the Appellant after the incidents on July 22 and
23, 2011. Thus, the Appellant has failed to show that he was prejudiced by the trial
court‟s refusal to grant a continuance in order for him to have the physician testify at
trial. See Tenn. R. App. P. 36(b).

                              C. Recorded Telephone Calls

       The Appellant contends that the trial court erred by allowing the State to play his
jailhouse telephone calls for the jury, “specifically as they related to his June 2011 arrest
where a gun was recovered from him.” He claims that his mother‟s statement about the
stolen gun was irrelevant, was inadmissible pursuant to Tennessee Rule of Evidence
404(b), and was used to support Waters‟ testimony that he had a gun on July 22. The
State argues that the trial court properly overruled the Appellant‟s objection to the calls.
We conclude that the trial court erred but that the error was harmless.

      The record reflects that in addition to indicting the Appellant for the nine offenses
committed on July 22 and 23, 2011, the grand jury indicted him for two counts of
domestic assault committed against Waters and K.W. on June 18, 2011. However, those
two counts were severed from the remaining counts before trial.

                                            - 12 -
       During Waters‟ cross-examination testimony in the present case, defense counsel
asked, “Ms. Waters, it seems like to me every time you called the police you claim[ed]
[the Appellant] had a gun of some type, would that be a fair statement, ma‟am?” Waters
said yes, and defense counsel asked, “But no gun has ever . . . been produced, correct?”
At that point, the State objected and advised the trial court at the bench that the police
“found a gun in the house when they came [on June 18.]” The trial court asked the
parties if a weapon was ever located after July 22. Defense counsel said no and that “[the
State] knows this . . . stolen gun was found in June.” The State did not dispute defense
counsel‟s assertion and stated, “I‟m just trying to make sure we don‟t get into it.”

       During Thomas Franklin‟s testimony, he identified a recording of eight jailhouse
telephone calls made by the Appellant to the Appellant‟s mother or Waters, and defense
counsel requested a bench conference. At the bench, defense counsel advised the trial
court that “there‟s a discussion with his mother about a gun that was taken on [June 18],
and I think that would be highly prejudicial.” Defense counsel then asked the State,
“This is referring to [June 18], you gonna redact this?” The prosecutor responded that
she believed the stolen gun referred to on the recording was the gun used in this case and
that defense counsel “had these calls for months and months and months and month[s]
and months and the transcripts, so if there‟s an objection to be made about any
redactions, that could have been done a long time ago.” Defense counsel stated that he
did not object earlier because “[y]ou hadn‟t produced this to try to put it into evidence
yet.” Defense counsel requested that the State redact “that one line” from the recording
in which the appellant‟s mother stated, “What you expect with a stolen gun and all that,
Mark?” However, the State refused, stating that “the Court specifically asked you two
weeks ago if you wanted any redactions” and that, in any event, “I‟m not sure how I
could do it with this witness on the stand.”

       The trial court held that “[i]t‟s way too late in the game to start trying to redact
stuff” and overruled the Appellant‟s objection. When Franklin‟s direct examination
resumed, the State read, without any objection from the Appellant, the following
stipulation to the jury:

             Davidson County Sheriff‟s Office custodian, Thomas Devan
             Franklin, has testified regarding procurement of jail calls . . .
             belonging to [the Appellant]. Specific statements of these
             calls have been redacted and placed onto a separate CD . . .
             for presentation in court, the pertinent portions of the
             [aforementioned] calls. All parties agree that said redactions
             are authentic and admissible as substantive evidence for your
             consideration.

                                           - 13 -
The State then clarified that “[i]t‟s just . . . the actual CD that was pulled by the Sheriff‟s
Department” and played the recorded telephone calls for the jury. During the first call,
the Appellant‟s mother asked him, “What you expect with a stolen gun and all that,
Mark?”

       Relevant evidence is “evidence having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence.” Tenn. R. Evid. 401. Irrelevant
evidence is not admissible. Tenn. R. Evid. 402. Generally, evidence of other bad acts is
irrelevant and, therefore, inadmissible. See Tenn. R. Evid. 404(b).

        Here, the State‟s own witnesses testified that no gun related to the July 22 incident
was ever found. Moreover, the State told the trial court during Waters‟ testimony that it
did not want to “get into” the June 18 incident involving the stolen gun but then included
the statement about the stolen gun on the recording. When the State sought to admit the
recording, the Appellant made a contemporaneous objection. See Tenn. R. Evid.
103(a)(1). Thus, the trial court should have addressed the relevance of the statement and
ruled that the gun was irrelevant because it related to the June 18 incident. Additionally,
we fail to see how the State‟s having to redact one sentence from the recording would
have caused a hardship for the State or an unreasonable delay in the trial. Accordingly,
we conclude that the trial court erred by not ordering the State to redact the Appellant‟s
mother‟s statement from the recording.

        Next, we must determine the effect of the error, specifically whether it “„more
probably than not affected the judgment or would result in prejudice to the judicial
process.‟” State v. Rodriguez, 254 S.W.3d 361, 371 (Tenn. 2008) (quoting Tenn. R. App.
P. 36(b)). The record reflects that Waters and K.W. both testified that the Appellant had
a gun on July 22. Moreover, when the Appellant entered Centerstone, he conspicuously
lifted his shirt and hands, without being prompted, to show that he did not bring any
weapons into the facility. Finally, the defense strategically chose to allow the jury to hear
and see highly prejudicial evidence regarding the Appellant‟s use of violence against
Waters on July 23, despite his pleading guilty to domestic assault before trial.1 Thus,
when considering the whole record, we conclude that the trial court‟s error did not affect
the outcome of the trial.

                                   D. Sufficiency of Indictment



        1
          During closing arguments, defense counsel argued that the Appellant pled guilty to the July 23
offense because he “accepted his responsibility for his wrongdoing. . . . [B]ut he vehemently and
consistently denied kidnapping Ms. Waters or his children or any of the children consistently.”
                                                 - 14 -
       The Appellant contends that the State‟s failure to name the underlying felony in
count eleven of the indictment, employing a firearm during the commission of a
dangerous felony, voids the charge. The State argues that it was not required to specify
the underlying dangerous felony in the indictment and that the indictment‟s reference to
Tennessee Code Annotated section 39-17-1324(i), which lists the dangerous felonies,
adequately notified the Appellant that he must prepare multiple defenses. The State also
argues that, in any event, the indictment provided the Appellant with adequate notice
because all of the proof at trial showed that the deadly weapon used to commit the
especially aggravated kidnappings was a firearm; thus, especially aggravated kidnapping
was disqualified from serving as the underlying felony, leaving aggravated burglary as
the only possible underlying felony for employing a firearm during the commission of a
dangerous felony. See Tenn. Code Ann. § 39-17-1324(c) (providing that “[a] person may
not be charged with a violation of subsection (a) or (b) if possessing or employing a
firearm is an essential element of the underlying dangerous felony as charged”). We
conclude that the Appellant was adequately notified of the charge.

       The United States and the Tennessee Constitutions require that an indictment
inform the accused of “the nature and cause of the accusation.” U.S. Const. amend. VI;
Tenn. Const. art. I, § 9. An indictment satisfies this constitutional requirement “if it
provides sufficient information (1) to enable the accused to know the accusation to which
answer is required, (2) to furnish the court adequate basis for the entry of a proper
judgment, and (3) to protect the accused from double jeopardy.” State v. Hill, 954
S.W.2d 725, 727 (Tenn. 1997). The validity of an indictment is a question of law and,
therefore, our review is de novo. Id.

        It is an offense to employ a firearm during the commission of a dangerous felony
or the attempt to commit a dangerous felony. Tenn. Code Ann. § 39-17-1324(b)(1), (2).
The statute requires that the State include the underlying dangerous felony as a separate
count in the same indictment. See Tenn. Code Ann. § 39-17-1324(d). The statute is
silent, though, as to whether the State must name the underlying dangerous felony in the
count charging a violation of Tennessee Code Annotated section 39-17-1324.

       In this case, count eleven of the indictment alleged that the Appellant “did
knowingly employ a firearm during the commission of or attempt to commit a
dangerous felony as defined in Tennessee Code Annotated § 39-17-1324(i), in violation
of Tennessee Code Annotated § 39-17-1324(b), and against the peace and dignity of the
State of Tennessee.” It did not name the underlying felony. Aggravated burglary,
charged in count three, and especially aggravated kidnapping, charged in counts six
through ten, are both dangerous felonies. See Tenn. Code Ann. § 39-17-1324(i)(1)(E),
(H).

                                          - 15 -
       Recently, our supreme court addressed whether the State must name the
underlying felony in the charge for employing a firearm during the commission of a
dangerous felony in order for the defendant to receive adequate notice of the offense. In
State v. Willie Duncan, the defendant was indicted for especially aggravated kidnapping
with a “deadly weapon” in count one, especially aggravated robbery in count two,
aggravated robbery in count three, aggravated burglary in count four, and employing a
firearm during the commission of a dangerous felony in count five. See ___ S.W.3d ___,
No. W2013-02554-SC-R3-CD, 2016 WL 6024007, at *1 (Tenn. Oct. 14, 2016). As in
the instant case, each offense appeared on a separate page of the indictment, the
especially aggravated kidnapping count and the aggravated burglary count both qualified
as dangerous felonies, and the indictment did not name the underlying felony for the
count of employing a firearm during the commission of a dangerous felony. Id.

       The State argued that the indictment was not fatally defective because “it would
have been clear to the defendant from reading the indictment as a whole that the State
intended to present proof that the deadly weapon used by the defendant [during the
especially aggravated kidnapping] was a firearm.” Id. at *6. Thus, especially aggravated
kidnapping could not serve as the underlying felony pursuant to Tennessee Code
Annotated section 39-17-1324(c), leaving aggravated burglary as the only possible
underlying felony. See id. at *6. However, our supreme court rejected that argument
because, like the counts in the indictment for especially aggravated kidnapping in the
instant case, the especially aggravated kidnapping count did not mention a firearm as the
deadly weapon. Id. The court also held that evidence later introduced at trial could not
be used to determine at the time of the indictment which felony would be disqualified as
being the dangerous felony under section 39-17-1324(c). Id.

        Nevertheless, the court went on to hold that while the “best practice” was for the
State to name the underlying felony in the indictment, it was not required to do so as long
as the entire indictment “sufficiently apprised the defendant of the nature and cause of the
accusation against him and enabled him to adequately prepare a defense to the charge.”
Id. at *1, 9 n.13. The court explained as follows:

              Here, under Section 39-17-1324(d), the predicate dangerous
              felony must be tried in the same trial as the firearm charge, so
              the defendant will not be surprised at having to make a
              defense against either of the two possible predicate felonies.
              The fact that the indictment does not say which of the two
              possible predicate felonies will be used to prove the
              “dangerous felony” element of the firearm offense does not
              mean that the indictment falls below the minimum required to

                                           - 16 -
             meet the constitutional mandate of apprising the defendant of
             the nature and cause of the accusation against him.

                    Under the circumstances of this case, we hold that
             Count 5 of the indictment charging the defendant with
             employing a firearm during the commission of a dangerous
             felony sufficiently apprised the defendant of the nature and
             cause of the accusation against him and enabled him to
             adequately prepare a defense to the charge. Therefore, we
             reverse the Court of Criminal Appeals‟ decision to reverse the
             conviction and dismiss the indictment for employing a
             firearm during the commission of a dangerous felony.

Id. at *9.

        We find Duncan dispositive of the case before us. The Appellant was indicted for
multiple counts of especially aggravated kidnapping and one count of aggravated
burglary. Although the count in the indictment for employing a firearm during the
commission of a dangerous felony did not state the underlying felony, the Appellant
knew that the possible underlying dangerous felonies were to be tried in the same trial as
the firearm charge. Therefore, as in Duncan, he was not surprised at having to make a
defense against the possible underlying felonies of especially aggravated kidnapping and
aggravated burglary. Accordingly, he is not entitled to relief.

                                   E. Jury Instructions

       In a related argument, the Appellant claims that the trial court improperly
instructed the jury that in order to find him guilty of employing a firearm during the
commission of a dangerous felony, it had to find him guilty of aggravated burglary.
According to the Appellant, “it was misleading and error for the trial court to arbitrarily
choose aggravated burglary over especially aggravated kidnapping when charging the
jury as to the elements of [Tennessee Code Annotated section 39-17-1324].” We find no
merit to this claim.

     During the trial court‟s jury instruction on employing a firearm during the
commission of a dangerous felony, the court stated as follows:

                    For you to find [the Appellant] guilty of this offense,
             the State must have proven beyond a reasonable doubt the
             existence of the following essential elements: (1) that he
             employed a firearm; and (2) that the employment was during
                                           - 17 -
                the commission of or an attempt to commit an Aggravated
                Burglary and (3) that he acted either intentionally or
                knowingly.

       Although our supreme court in Duncan found that the indictment provided
adequate notice to the defendant, the court ultimately reversed his conviction of
employing a firearm during the commission of a dangerous felony because the trial court
erroneously instructed the jury that especially aggravated kidnapping could serve as the
underlying felony. Id. at *10. Like Duncan, the proof at trial in this case showed that the
deadly weapon used to commit the especially aggravated kidnappings was a firearm.
Thus, Tennessee Code Annotated section 39-17-1324(c) prohibited especially aggravated
kidnapping from serving as the underlying felony, and the trial court properly instructed
the jury.

                                       F. Excessive Sentences

        Finally, the Appellant contends that his sentences are excessive. The State argues
that the trial court properly sentenced the Appellant. We agree with the State.

       At the Appellant‟s sentencing hearing, the State introduced the Appellant‟s
presentence report into evidence.2 According to the report, the then thirty-five-year-old
Appellant was associated with the Crips gang and dropped out of high school but
obtained his GED. The report showed that the Appellant had one daughter, K.H., but did
not mention M.M. or M.W. In the report, the Appellant stated that he began working in
Nashville as a laborer in February 2001, but he did not provide any other information
about his employment or health. The report listed prior misdemeanor convictions of
drug possession, theft, criminal impersonation, and contributing to the delinquency of a
minor and reflected that the Appellant violated sentences of probation. In addition to the
presentence report, the State introduced into evidence certified judgments showing eight
felony convictions of attempted second degree murder, a Class B felony; robbery, a Class
C felony; reckless endangerment, a Class D felony; evading arrest, a Class D; being a
felon in possession of a weapon, a Class D felony; two counts of being a felon in
possession of a weapon, a Class E felony; and possession of marijuana for resale, a Class
E felony. The State also introduced into evidence documentation of a guilty plea in
federal court to conspiracy to defraud the United States for which the Appellant received
a sentence of thirty-seven months in confinement.



        2
         At the beginning of the hearing, the trial court noted that Waters “had testified” and asked if the
State was going to present any other proof. However, Waters‟ sentencing hearing testimony is not in the
record on appeal.
                                                    - 18 -
        The trial court applied the following enhancement factors to the Appellant‟s
sentences: (1), that “[t]he defendant has a previous history of criminal convictions or
criminal behavior, in addition to those necessary to establish the appropriate range,” and
(10), that “[t]he defendant had no hesitation about committing a crime when the risk to
human life was high.” Tenn. Code Ann. § 40-35-114(1), (10). The court stated that it did
not find any mitigating factors applicable and that it was not going to consider the
Appellant‟s federal conviction in determining his range of punishment because “it‟s
impossible to say . . . how this conspiracy to defraud fits into our scheme of things.” The
court sentenced the Appellant as a Range II, violent offender to forty years, the maximum
punishment in the range, for each especially aggravated kidnapping, a Class A felony; as
a Range III, persistent offender to fifteen years, the maximum punishment in the range,
for aggravated burglary, a Class C felony; as a Range III, persistent offender to fifteen
years, the maximum punishment in the range, at 100% for employing a firearm during the
commission of a dangerous felony, a Class C felony; and to eleven months, twenty-nine
days for the July 23 domestic assault, a Class A misdemeanor. The trial court ordered
that the Appellant serve the forty-year sentences concurrently with each other, that the
two fifteen-year sentences be served consecutively to each other and the forty-year
sentences,3 and that he serve the misdemeanor sentence concurrently for a total effective
sentence of seventy years in confinement.

       The length, range, and manner of service of a sentence imposed by the trial court
are to be reviewed under an abuse of discretion standard with a presumption of
reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012); see also State v.
Pollard, 432 S.W.3d 851, 859 (Tenn. 2013) (applying the standard to consecutive
sentencing). In sentencing a defendant, the trial court shall consider the following
factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing
alternatives; (4) the nature and characteristics of the criminal conduct involved; (5)
evidence and information offered by the parties on enhancement and mitigating factors;
(6) any statistical information provided by the administrative office of the courts as to
sentencing practices for similar offenses in Tennessee; (7) any statement by the Appellant
in his own behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code
Ann. §§ 40-35-102, -103, -210; see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn.
1991). The burden is on the Appellant to demonstrate the impropriety of his sentence.
See Tenn. Code Ann. § 40-35-401, Sentencing Comm‟n Cmts.

      In determining a specific sentence within a range of punishment, the trial court
should consider, but is not bound by, the following advisory guidelines:
       3
         The Appellant was required to serve the fifteen-year sentence for employing a firearm
consecutively to the fifteen-year sentence for aggravated burglary pursuant to Tennessee Code Annotated
section 39-17-1324(e)(1).
                                                   - 19 -
                     (1) The minimum sentence within the range of
              punishment is the sentence that should be imposed, because
              the general assembly set the minimum length of sentence for
              each felony class to reflect the relative seriousness of each
              criminal offense in the felony classifications; and

                     (2) The sentence length within the range should be
              adjusted, as appropriate, by the presence or absence of
              mitigating and enhancement factors set out in 40-35-113 and
              40-35-114.

Tenn. Code Ann. § 40-35-210(c).

       Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see
also Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our
supreme court has stated that “a trial court‟s weighing of various mitigating and
enhancement factors [is] left to the trial court‟s sound discretion.” Carter, 254 S.W.3d at
345. In other words, “the trial court is free to select any sentence within the applicable
range so long as the length of the sentence is „consistent with the purposes and principles
of [the Sentencing Act].‟” Id. at 343. Appellate courts are “bound by a trial court‟s
decision as to the length of the sentence imposed so long as it is imposed in a manner
consistent with the purposes and principles set out in sections -102 and -103 of the
Sentencing Act.” Id. at 346.

        First, the Appellant contends that the trial court applied three enhancement factors,
(1), (9), and (10), and that the court‟s application of factor (9), that “[t]he defendant
possessed or employed a firearm . . . or other deadly weapon during the commission of
the offense,” was improper. Tenn. Code Ann. § 40-35-114(9). The Appellant is referring
to the trial court‟s stating during its pronouncement of enhancement factors, “The
defendant had no hesitation about committing a crime when the risk to human life was
high, meaning that he kidnapped them, he had a deadly weapon.” In our view, the trial
court‟s statement was an application of factor (10), not (9). That said, the trial court
could not apply enhancement factor (10) to the sentences for especially aggravated
kidnapping in this case because “there is necessarily a risk to human life and the great
potential for bodily injury whenever a deadly weapon is used.” State v. Nix, 922 S.W.2d
894, 903 (Tenn. Crim. App. 1995). Regardless, as our supreme court has explained, a
trial court‟s “misapplication of an enhancement or mitigating factor does not invalidate
the sentence imposed. . . . So long as there are other reasons consistent with the purposes
and principles of sentencing, as provided by statute, a sentence imposed by the trial court
                                            - 20 -
within the appropriate range should be upheld.” Bise, 380 S.W.3d at 706. Here, the
Appellant had prior misdemeanor convictions, in addition to the prior felonies, to support
the trial court‟s application of enhancement factor (1). Therefore, we conclude that the
trial court did not abuse its discretion in determining the length of the Appellant‟s
sentences.

       Next, the Appellant contends that the trial court erred by finding that he was
required to serve a minimum ten-year sentence for employing a firearm during the
commission of a dangerous felony because a bifurcated hearing in which the jury
concluded that he had a prior qualifying felony did not occur. The State argues that the
Appellant conceded he had prior dangerous felony convictions and, therefore, waived this
issue.

       During sentencing, the trial court stated, “I‟m gonna sentence the defendant to 15
years on the [possession of a firearm during the commission of a dangerous felony], that
by operation of law is at a hundred percent[.]” On the judgment of conviction form, the
court wrote that the convicted offense was employing a firearm during the commission of
a dangerous felony “with priors” and that the Appellant‟s sentence was fifteen years with
a mandatory minimum sentence of ten years pursuant to Tennessee Code Annotated
section 39-17-1324.

       Tennessee Code Annotated section 39-17-1324(h)(2) provides that the offense is
“a Class C felony, punishable by a mandatory minimum ten-year sentence . . . if the
defendant, at the time of the offense, had a prior felony conviction.” If the defendant
does not have a prior felony conviction, the offense is “a Class C felony, punishable by a
mandatory minimum six-year sentence.” Tenn. Code Ann. § 39-17-1324(h)(1).
Tennessee Code Annotated section 39-17-1324(f) requires a bifurcated hearing and a jury
determination as to the prior felony conviction. If the prior conviction is employing a
firearm during the commission of a dangerous felony, the defendant must serve 100% of
the sentence. Tenn. Code Ann. section 39-17-1324(j).

       No bifurcated hearing or jury determination regarding the Appellant‟s prior felony
convictions occurred in this case. Moreover, nothing indicates that the Appellant
personally waived his right to have a jury determine the existence of prior convictions.
See State v. Ellis, 953 S.W.2d 216, 221-22 (Tenn. Crim. App. 1997) (stating that “in
order for a criminal defendant to effectively waive his right to a jury trial, he must first be
advised by the court of his right to a jury trial, and then, must personally waive the right
in open court for the record”); State v. Christopher Hammack, No. M2015-00898-CCA-
R3-CD, 2016 WL 1270313, at *6-7 (Tenn. Crim. App. at Nashville, Mar. 31, 2016). In
any event, the Appellant does not dispute that he was a Range III, persistent offender for
the offense. As such, his range of punishment was ten to fifteen years for the crime, a
                                             - 21 -
Class C felony. See Tenn. Code Ann. § 40-35-112(c)(3). The trial court properly
ordered that the Appellant serve fifteen years but could not order that he serve a
minimum ten-year sentence at 100% pursuant to Tennessee Code Annotated sections 39-
17-1324(h)(2) and (j). Instead, the Appellant must serve his fifteen-year sentence at
forty-five percent, the release eligibility for a persistent offender. See Tenn. Code Ann. §
40-35-501(e).

       Finally, regarding consecutive sentencing, the Appellant contends that the trial
court erred by ordering that his sentence for aggravated burglary be served consecutively
to his sentences for especially aggravated kidnapping based upon his extensive criminal
record. The trial court stated that consecutive sentencing was appropriate because
“there‟s no question that he has an extensive criminal record. . . . [H]e‟s actually had
what nine prior felony convictions?” See Tenn. Code Ann. § 40-35-115(b)(2). The
Appellant argues that because the trial court had already used his felony convictions to
determine his sentencing ranges and enhance his sentences within the ranges, the court
could not use the nine felony convictions to order consecutive sentencing. However, our
Sentencing Act does not prohibit using the same facts and circumstances to enhance
sentences and to impose consecutive sentencing. State v. Meeks, 867 S.W.2d 361, 377
(Tenn. Crim. App. 1993). Regardless, in addition to the prior felonies, the Appellant also
had prior misdemeanor convictions. Thus, we conclude that the trial court did not err by
ordering consecutive sentencing.

                                         III. Conclusion

        Based upon the record and the parties‟ briefs, we affirm the judgments of the trial
court as modified. The case is remanded to the trial court for correction of the judgment
in count eleven,4 possession of a weapon during the commission of a dangerous felony, to
remove “with priors” and to modify the mandatory minimum sentence of ten years to six
years pursuant to Tennessee Code Annotated section 39-17-1324(h)(1). The trial court
also is to correct the judgment in count twelve,5 the domestic assault of Waters, to reflect
that the Appellant pled guilty, not that he was found guilty by a jury.


                                                       _________________________________
                                                       NORMA MCGEE OGLE, JUDGE


       4
            Indictment count eleven was renumbered as count seven for trial, but the judgment form
reflects count eleven.
       5
         Indictment count twelve was renumbered as count nine for trial, but the judgment form reflects
count twelve.
                                              - 22 -